IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA                                   No. 67423
                DEPARTMENT OF HEALTH AND
                HUMAN SERVICES, DIVISION OF
                PUBLIC AND BEHAVIORAL HEALTH,
                              Petitioner,
                         vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                           FILED
                IN AND FOR THE COUNTY OF                                   JAN 2 2 2016
                CLARK; AND THE HONORABLE
                                                                          TRACIE K UNDEMAN
                DOUGLAS SMITH, DISTRICT JUDGE,                         CLERK OF SUPREME COURT
                                                                      By     •
                              Respondents,                                 OEPUT CLERK
                         and
                SAMANTHA INC., D/B/A SAMANTHA'S
                REMEDIES, A DOMESTIC
                CORPORATION,
                              Real Parties in
                              Interest.




                                      ORDER DENYING PETITION
                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a motion to dismiss
                a petition for judicial review of the denial of an application to operate a
                medical marijuana dispensary. Having considered the petition, answer,
                reply, and oral argument, we conclude that this court's intervention by
                way of extraordinary relief is not warranted at this time.      See Smith v.
                Eighth Judicial Din, Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)




SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                                                                                      140-02320
                (providing that it is within this court's discretion whether to consider a
                writ petition). Accordingly, we deny the petition.
                            It is so ORDERED.'



                                                                , C.J.
                                        Parraguirre



                Hardesty


                                                                                    J.
                                                           Saitta



                Gibbons




                cc: Hon. Douglas Smith, District Judge
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Cooper Levenson, P.A.
                     Eighth District Court Clerk




                      'The motion for supplemental briefing filed on December 7, 2015, is
                denied as moot.


SUPREME COURT
     OF
   NEVADA


0)) 194Th e
                                                      2